26 F.Supp. 603 (1939)
FRIED
v.
WARNER BROS. CIRCUIT MANAGEMENT CORPORATION et al.
No. 21.
District Court, E. D. Pennsylvania.
January 25, 1939.
Harry M. Penneys, William N. J. McGinniss, and Foulkrod, Sheppard, Porter & Alexander, all of Philadelphia, Pa., for plaintiff.
Morris Wolf, Wolf, Block, Schorr & Solis-Cohen, Wm. A. Schnader, and Schnader & Lewis, all of Philadelphia, Pa., for defendants.
KIRKPATRICK, District Judge.
This action was instituted on September 28, 1938, by the filing of a bill in equity for an injunction under the old practice, but, since the new Rules of Civil Procedure, 28 U.S.C.A. following section 723c, were then in force, the bill will be considered a complaint in a civil action.
The defendants have filed a motion for a bill of particulars.
They invoke the power of the Court in this respect [Sec. 12(e)] for three purposes; first, to enable them to answer; second, to enable them to prepare their defense; and third, to clarify the issue and aid the Court in an orderly and expeditious disposition of the case. This is a fair statement of the principal functions of the bill *604 of particulars under the old practice. Under the new Rules its functions are in general the same, except that, in view of the greatly expanded machinery of discovery through the provisions for interrogatories, depositions and production of documents, it will very rarely be needed to enable a defendant to prepare his case for trial.
This complaint states the facts relied upon as a cause of action with sufficient particularity to enable the defendants to answer. In view of the statements made by the plaintiff in his reply brief, the Court will construe the words "generally" in paragraph 16, "universal" in paragraph 18, and "virtual monopoly" in paragraph 23 as referring to the Philadelphia area, a term not requiring further definition.
The complaint does not require further clarification, and the expeditious disposition of the case will not be aided by a dilatory motion which may, and probably will, be duplicated, in effect, by subsequent proceedings.
So far as preparing their case for trial goes, I do not see how these defendants can get anything from a bill of particulars which is not fully available to them through the discovery procedure of the new Rules.
The motion is dismissed.